Broyles, J.
1. Section 6176 of the Civil Code provides as follows: “When the record shows clearly who were the parties to the litigation in fhe court below, and the bill of exceptions shows that all who were interested in sustaining the judgment of the court below have been served, the writ of error shall not be dismissed because the bill of exceptions sets forth the parties differently from the record, or discloses that some party not interested in sustaining the judgment of the court below has not been served.”
(ct) The record before us does not show that the maker and indorser of the note sued upon, against whom the jury found a verdict, are in-1 forested in having that verdict and judgment sustained, which, while holding them liable, relieved the other indorser or surety from all liability; and the motion to dismiss the bill of exceptions because the two former persons are not parties thereto is overruled.
2. The jury found against the maker of the note, and against one indorser, who was alleged in the defendant’s answer to be only a surety; and there was no evidence authorizing the release of the other indorser, who, in the answer, was likewise alleged to be a surety only.-
3. The court erred in refusing to grant a new trial as to William F. Eve.

Judgment reversed.